DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The claim is not descriptive of the invention, because as can be seen in Figure 1 of the application, the base (132) which is part of the heat conducting element is closer to the crucible wall (120) than the extension portions (134).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0148828 A1) and Tuominen et al. (US 2003/0232138).
Regarding claim 1, Chung discloses a heating device (10, Figure 2), used in an evaporation system, comprising: a crucible (121), comprising: a bottom surface (above and contiguous to (13) in Figure 2); an opening (Arrows in Figure 2) opposite to the bottom surface; and an accommodation space for accommodating a to-be-evaporated material (11); and a heating element (122, [0040]) disposed adjacent to the crucible, but does not disclose a heat conducting element disposed in the accommodation space of the crucible , and disposed on the bottom surface and extending towards the opening
However, Tuominen discloses a crucible (20, Figure 3) with a heat conducting element (38,40, [0029]) disposed in the accommodation space of the crucible (21), and disposed on the bottom surface (42) and extending towards the opening. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a central heat absorbing element in order to uniformly transfer heater throughout the vessel. 
Regarding claim 2, Chung (C), as modified, discloses the heating device according to claim 1, wherein the heat conducting element comprises metal material or alloy material (38,40, [0029]).
Regarding claim 4, Chung (C), as modified, discloses the heating device according to claim 1, wherein the crucible (20, Figure 6) comprises a sidewall surrounding the heat conducting element (38,40, Figure 5), and at least one interval exists between the heat conducting element and the sidewall of the crucible.
Regarding claim 5, Chung, (C) as modified, discloses the heating device according to claim 4, wherein the heat conducting element (38,40, Figure 5) is disposed at a center of the crucible (20, Figure 6), and the intervals between each part of the heat conducting element (considering (40) as collectively a single part, i.e. the heat conducting element) and the sidewall of the crucible are equal.
Regarding claim 6, Chung, (C) as modified, discloses the heating device according to claim 1, wherein a height of the heat conducting element (38, Figure 5) is less than or equal to a height of the crucible (20, Figure 6). As a clarification, if it were taller than the crucible, particle filter (22) would not function properly.
 Regarding claim 7, Chung, (C) as modified, discloses the heating device according to claim 6, wherein the heating element (C-122, Figure 2) disposed around the crucible (C-121), and the height of the heat conducting element (38) is less than or equal to a height of the heating element. As, a clarification, it appears that the heating element traverses the height of the crucible in Figure 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0148828 A1), Tuominen et al. (US 2003/0232138), and WEI et al. (US 2017/0130324 A1).
Regarding claim 3, Chung, as modified, discloses the heating device according to claim 1, but not that the to-be-evaporated material comprises methylammonium iodide (MAI), formamidinium iodide (FAI) or phenethylammonium iodide (PEAI).
However, WEI discloses a vacuum evaporation method (Abstract) wherein the to-be-evaporated material comprises methylammonium iodide (MAI) ([0040]), formamidinium iodide (FAI) or phenethylammonium iodide (PEAI).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize different element to produce different products, in this case the material would be beneficial in forming photovoltaic crystals. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0148828 A1), Tuominen et al. (US 2003/0232138), and HAN et al. (US 2019/0226084).


Regarding claim 8, Chung discloses the evaporation system, comprising: a chamber (10, Figure 1); at least one heating device (122, Figure 2) disposed in the chamber, wherein each of the at least one heating device comprises: a crucible (121) comprising a bottom surface (above 13), an opening  (arrow tips in Figure 2 ) opposite to the bottom surface and an accommodation space for accommodating a to-be-evaporated material (11), and a heating element (122) disposed adjacent to the crucible, but not a heat conducting element disposed in the accommodation space of the crucible, and disposed on the bottom surface and extending towards the opening, and at least one crystal sensor disposed in the chamber and corresponding to the heating device.
However, Tuominen (T) discloses a crucible (20, Figure 3) with a heat conducting element (38,40, [0029]) disposed in the accommodation space of the crucible (21), and disposed on the bottom surface (42) and extending towards the opening. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a central heat absorbing element in order to uniformly transfer heater throughout the vessel. 
Additionally, HAN discloses a deposition apparatus (Abstract) with at least one crystal sensor (122,124, {0073]) disposed in the chamber and corresponding to the heating device. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to include a crystal sensor in order to monitor and control the evaporating process.
Regarding claim 10, Chung (C), as modified, discloses the evaporation system according to claim 8, wherein the heat conducting element (T-38, 40, Figures 4-6) is disposed at a center of the crucible (T-20).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0148828 A1), Tuominen et al. (US 2003/0232138), HAN et al. (US 2019/0226084), and WEI et al. (US 2017/0130324 A1).
Regarding claim 9, Chung, as modified, discloses the heating device according to claim 8, but not that the to-be-evaporated material comprises methylammonium iodide (MAI), formamidinium iodide (FAI) or phenethylammonium iodide (PEAI).
However, WEI discloses a vacuum evaporation method (Abstract) wherein the to-be-evaporated material comprises methylammonium iodide (MAI) ([0040]), formamidinium iodide (FAI) or phenethylammonium iodide (PEAI).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize different element to produce different products. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762